       Case 2:21-cv-00480-EJY Document 21 Filed 09/03/21 Page 1 of 2



 1   Marc V. Kalagian
     Attorney at Law: 4460
 2   Law Offices of Rohlfing & Kalagian, LLP
     211 East Ocean Boulevard, Suite 420
 3   Long Beach, CA 90802
     Tel.: (562) 437-7006
 4   Fax: (562) 432-2935
     E-mail: rohlfing.kalagian@rksslaw.com
 5
 6   Gerald M. Welt
     Attorney at Law: 1575
 7   Law Office of Gerald M. Welt
     732 S. Sixth Street, Suite 200-D
 8   Las Vegas, NV 89101
     Tel.: (702) 382-2030
 9   Fax: (702) 684-5157
     E-mail: gmwesq@weltlaw.com
10
11   Attorneys for Plaintiff Andrew Perry
12
13
                         UNITED STATES DISTRICT COURT
14
                                 DISTRICT OF NEVADA
15
16
     ANDREW PERRY,                           )   Case No.: 2:21-cv-00480-EJY
17                                           )
                                             )   STIPULATION TO EXTEND TIME
18               Plaintiff,                  )   OF TIME TO FILE MOTION FOR
                                             )   REMAND/REVERSAL
19         vs.                               )
                                             )   (FIRST REQUEST)
20   KILOLO KIJAKAZI,                        )
     Acting Commissioner of Social           )
21   Security,                               )
                                             )
22               Defendant.                  )
                                             )
23
24         Plaintiff Andrew Perry and Defendant Kilolo Kijakazi,, Acting
25   Commissioner of Social Security, through their undersigned attorneys, stipulate,
26   subject to this court’s approval, to extend the time from September 3, 2021 to
27
                                             -1-
28
       Case 2:21-cv-00480-EJY Document 21 Filed 09/03/21 Page 2 of 2



 1   September 7, 2021, for Plaintiff to file his Motion for Remand/Reversal with all
 2   other dates in the Court’s Scheduling Order extended accordingly. This is
 3   Plaintiff's first request for an extension. This request is made at the request of
 4   Plaintiff’s counsel to allow additional time to fully research the issues presented.
 5   DATE: September 2, 2021           Respectfully submitted,
 6                                     ROHLFING & KALAGIAN, LLP
 7
                                           /s/ / Marc V. Kalagian
 8                                BY: _________________________
                                      Marc V. Kalagian
 9                                   Attorney for plaintiff Andrew Perry
10
11   DATE: September 2, 2021           CHRISTOPHER CHIOU
                                       Acting United States Attorney
12
13
14                                     /s/ Marcelo N. Illarmo
15                                BY: ____________________________
16                                     Marcelo N. Illarmo
                                       Special Assistant United States Attorney
17                                     Attorneys for defendant Nancy A. Berryhill
                                       Acting Commissioner of Social Security
18                                    |*authorized by e-mail|
19
20
21
     DATED:       September 3, 2021
22
     IT IS SO ORDERED:
23
                                            ___________________________________
24                                          UNITED STATES MAGISTRATE JUDGE
25
26
27
                                               -2-
28
